*426
By the Court,

Sutherland, J.
The motion for a new trial must be denied. The jury have found that the plaintiffs came honestly by the notes on which the suit is brought; that they were not obtained by them fraudulently. That question was distinctly submitted to them by the judge, and they were charged to find for the defendants, if they believed the plaintiffs obtained the possession of the notes fraudulently.
The notes being payable to bearer, and the"payee having died in Pennsylvania, admitting the plaintiffs to have been his administrators there, and in that manner to have obtained the possession of the notes, I sec no legal objection to their maintaining an action upon them in their own names as bearers. As administrators they could not sue here. Letters testamentary, or of administration granted abroad, give no authority to sue here ; we take no notice of them. 1 Johns. Ch. R. 156. 6 id. 353. 7 Cowen, 68, and cases there cited. But being the real owners of the notes, they had a right to declare as bearers and recover in that character. A mere agent, having a note of his principal, payable to bearer, may sue on it in his own name, and it does not lie with the defendant to object the plaintiff’s want of interest. 7 Cowen, 174, and cases there cited. It was not pretended in this case, that the defendants had any set-off or other defence as against the payee.
Motion for new trial denied.